Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 February 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            Dear Marquis
                            Head Quarters New Windsor 25th Feby 1781.
                        
                        I have recd your favors of the 23d from Pompton by Capt. Castaign—You may make yourself perfectly easy as to
                            ships of the line being at New York—the Iris and the others mentioned by Hagarty are Frigates—This Man relates a
                            circumstance to me that he does not seem to have informed you of—it is, that a reinforcement of six hundred Men is
                            preparing for Arnold—and that the Convoy is to be the Farges India Man which is filling up, but that she will not be ready
                            till the latter end of this Week. I do not give much credit to any thing he says, but if it is so, Colo. Dayton will
                            probably be able to gain some knowledge of it.
                        The return of Cloathing wanting for the Detachment was so long coming to hand, that I had directed the
                            Cloathier to despatch a parcel, which he did some days ago, and I am glad to find that the essential Articles all exceed
                            your demand. It will be too late to send a further supply of Shoes from hence—you must endeavour to get them in Philada.
                        The inclosed contains an article of most important news from the West Indies—in addition to which I have recd
                            a letter from Count de Rochambeau of the 20th which has the following Paragraph "The news of Count D’Estaings success over
                            the Fleet of Admiral Hood are again arrived here by a schooner that on the 1st of this Month set sail from Cape
                            Francois—the private letters say it is very sure."
                        I cannot but flatter myself that this report must have a good foundation as it comes thro’ different Channels
                            and it is said from persons of intelligence and credit in the Islands.
                        The America of 64 Guns has got into Gardeners Bay, after being long out—The Bedford was remasted—This again
                            gave Adml Arbuthnot the superiority and puts it out of Mr des Touches power to give us any further Assistance.
                        I return you Docr Franklin’s letter and am obliged to you for the perusal of it—Be good enough to take care
                            of the inclosed for the Board of War and Lt Colo. Derricks.
                        I have already hinted to you the necessity of having a number of Boats for debarking the Troops at the point
                            of destination—this is a matter the Qr Mr Genl must pay particular attention to—I therefore repeat it. It is also of
                            essential importance to keep fast Sailing Vessels (Pilot Boats would be best) plying from the Hd of Elk to Hampton Road
                            for the purpose of corrisponding with the French Comodore—or to apprize you of any danger which may arise from a change of
                            circumstances as I am not without apprehension that the detachment from Monsr Des touches Squadron will be followed by a
                            superior one from Gardners bay as soon as the destination of the former is known—This evinces strongly the necessity of
                            dispatch which depends upon great exertion in providing the Transports—With the Comry Genl of Issues (as I mentioned in a
                            former letter) or his Deputy at Phila. & Colo. Pickering you will make the necessary arrangemt of Provisions for
                            your Corps—If it could be done solely with the latter the business would be in fewer hands.
                        As your March will be rapid to the Head of Elk, leave good officers to bring up the tired, lazy, &
                            drunken Soldiers. With every wish for your success & glory I am My Dear Marq. Your Obedt & Affect. Ser.
                        
                            Go: Washington
                        
                    